DETAILED ACTION
Applicant’s response to the After Final filed on July 6, 2022 is acknowledged in response to the Office action mailed on June 27, 2022.
Claim Status

Claims 1-19 are pending. 
Claims 1, 3, 4, 7-9, and 12-18 allowed.
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew N. Parfomak on 7/19/2022.
The application has been amended as follows:
In claim 1, line 2, after treating DELETE “sensitive bodily tissue in” .
In claim 1, line 2, after female body DELETE “, as well within the vagina” and INSERT -- and the vagina-- .
In claim 1, lines 8-10, after anionic constituent system DELETE “which necessarily comprises one or more of each of (a) a secondary alkane sulfonate compound(s), (b) an N-acyl sarcosinate compound(s), and (c) an aromatic hydrotrope compound(s)” and INSERT --comprising (a) a secondary alkane sulfonate compound, (b) an N-acyl sarcosinate compound, and (c) an aromatic hydrotrope compound, wherein in the components (a), (b), and (c) of the ternary anionic constituent system are present in relative parts by weight of (a):(b):(c) in the  range of : 0.5-4.5:0.025-0.25:1-- .

In claim 3, line 1, after according to DELETE claim 2” and INSERT -- claim 1-- .
In claim 4, line 2, after treating DELETE “sensitive bodily tissue in” .
In claim 4, lines 2-3, after female body DELETE “, as well the vagina” and INSERT -- and the vagina-- .
In claim 4, line 5, after salt DELETE “or” .
In claim 4, lines 7, after anionic constituent system DELETE “which necessarily comprises one or more of each of: (a) a secondary alkane sulfonate compound(s), or (b) an N-acyl sacrosinate compound(s), and wherein only one of (a) or (b) is present with (c) an aromatic hydrotrope compound(s), ” and INSERT --comprises (a) a secondary alkane sulfonate and (c) an aromatic hydroptrope compound in relative parts by weight of (a):(c) in the  range of : 0.5-4.5:1
or 
(b) an N-acyl sacrosinate compound and (c) aromatic hydroptrope compound in relative parts by weight of (b):(c) in the  range of : 0.025-0.25:1-- .
In claim 3, line 1, after according to DELETE claim 2” and INSERT -- claim 1-- .
In claim 12, lines 2-5, after secondary alkane sulfonate DELETE “compound(s) is present in excess of that of the (c) aromatic hydrotrope compound(s), and at the same time the (b) N-acyl sarconsinate compound(s), are present in an amount at least about 74% lesser than the (c) aromatic hydrotrope compounds(s) and INSERT -- compound is present in excess of that of the (c) aromatic hydrotrope compound, and at the same time the (b) N-acyl sarconsinate compound, are present in an amount at least about 74% less than the (c) aromatic hydrotrope compound --.
In claim 14, lines 1-2, after the (c) aromatic hydrotrope DELETE compound(s)” and INSERT -- compound-- .
DELETE claims 2, 5, 6, 10, 11, 19.
Withdrawn Rejections
The 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, rejections are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach an acidic feminine intimate cleansing composition effective in treating the vaginal region of the female body, and the vagina, the composition having a pH in the range of from 3.5 to 5, comprising: as a primary antimicrobial active constituent one or more of: lactic acid and/or a substituted lactic acid and/or a substituted lactic acid and/or a salt  and/or a derivative thereof, and a ternary anionic constituent system comprising (a) a secondary alkane sulfonate compound, (b) an N-acyl sarcosinate compound, and (c) an aromatic hydrotrope compound, wherein in the components (a), (b), and (c) of the ternary anionic constituent system are present in relative parts by weight of (a):(b):(c) in the  range of : 0.5-4.5:0.025-0.25:1 with the proviso that salicylic acid, salicylic acid salts and salicylic acid derivatives are excluded from the compositions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627